Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are pending. Claims 1-4, 6-8, 10-11, 14, 17, 19-20, 22-45, 47 and 50-53 have been cancelled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.
 
Election/Restrictions
The election of Group I with traverse of claims 1-3, 5, 7-13, 15, 16, 18, 20, 21, 46, 48 and 49 and the species of an isolated polynucleotide comprising SEQ ID NO: 6 in the reply filed on 27 March 2020 was acknowledged. Claims 1-3, 7, 10-11 and 20 were subsequently cancelled in the reply filed on 21 September 2020.

The argument was not found to be persuasive for the reasons as set forth in the Office action dated 27 December 2019, and claims 27, 29-31, 35, 38-40, 50 and 51 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. The requirement was deemed proper and is therefore made FINAL.
Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are pending and currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making compositions comprising SEQ ID NO: 29 or 900 and 779 or 901, does not reasonably provide enablement for making and/or using the genus of polynucleotides and polypeptides as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Instant claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are broadly drawn to a composition comprising a first polynucleotide encoding a polypeptide comprising an amino acid sequence having as little as 85% sequence identity to SEQ ID NO: 29 or 900 and a second polynucleotide encoding a polypeptide comprising an amino acid sequence having as little as 85% sequence identity to SEQ ID NO: 779 or 901 and a third polynucleotide linking said first and second polynucleotides, a vector comprising said polynucleotides, a yeast host cell comprising said first polynucleotide or both said first and second polynucleotides, wherein said polynucleotides hybridize under at least moderately stringent hybridization conditions with SEQ ID NO: 6, 372, 384 or 902, and methods for modulating the expression, producing a seed-setting plant or reducing expression of a polynucleotide encoding a polypeptide comprising an amino acid sequence having as little as 85% sequence identity to SEQ ID NO: 29 or 900.
Because the claims encompass making and using a broad genus of polynucleotides and polypeptides, the specification must teach the skilled artisan how to make said nucleic acid sequences encoding such polypeptides. 

These polypeptides would encompass and 1924 and 1927 distinct protein variants, respectively. In the absence of guidance indicating where in the genus of these variants such modifications can be sustained, undue trial and error experimentation would be required to make and use the claimed polypeptides.
The specification does teach that SEQ ID NO: 6 as encompassed by instant claim 18 corresponds to a polynucleotide encoding a polypeptide having pathogenesis related protein activity (p. 71, ¶ 00184).On page 85, the specification teaches that SEQ ID NO: 372 as encompassed by instant claim 18 corresponds to a polynucleotide encoding a polypeptide having major latex protein 146 activity (¶ 00391).
The specification further teaches that SEQ ID NO: 29 and 900 correspond to Betv-1 while SEQ ID NO: 779 corresponds to purine permease (e.g., p. 120, ¶ 00560).
The specification teaches that expression of Betv-1, purine permease, or a combination of both increased thebaine production (p. 130, Example 5). The specification is silent, in fact, with respect to variants of the polynucleotides and polypeptides as encompassed by the claims, and is also silent regarding mutagenizing cells to modulate or reduce expression of Betv-1 or purine permease as encompassed by instant claims 46, 48 and 49 (i.e., SEQ ID NO: 29 or 779, respectively).
However, the specification has failed to teach the critical domains or motifs that confer functional activity such that the skilled practitioner would be unable to predictably 
These teachings are critical because the art is silent regarding the structure-function relationship of the Betv-1 protein. For example, Chen et al teach that Betv-1 is a novel thebaine synthase (THS) and member of the pathogenesis-related 10 protein (PR10), that orthologs were found in P. setigerum and bracteatum, that is not likely associated with more divergent orthologs and did not show extensive amino acid sequence identity to other characterized proteins in the PR10 superfamily (2018, Nature Chemical Biology, 14:738-743; see Abstract; p. 738, col. 2, last ¶; see also p. 740, col. 2, penultimate ¶).
Chen et al fails to teach the structures that confer THS functional activity or any species from the genus of polynucleotides and polypeptides as encompassed by the claims, while teaching that few members or the PR10 superfamily have been functionally characterized (p. 742, col. 2, ¶ 1).
Thus, while the specification has taught that expressing polynucleotides encoding the amino acid sequences of SEQ ID NO: 29, 900 and 779 can increase thebaine levels, the specification has not taught variants of said polynucleotides can be used to do the same.
Regarding claims 46 and 48, it is noted that the claim encompasses mutagenizing any gene that in turn can modulate expression of a polynucleotide encoding a polypeptide comprising the amino acid sequences of SEQ ID NO: 29 or 900. Namely, there is no nexus between the mutagenizing step and the modulated levels of the claimed polynucleotides.

The skilled practitioner would first turn to the instant specification for guidance in using the genus of polynucleotides and polypeptides as broadly claimed. However, the specification does not provide sufficient guidance for using said polynucleotides, and the prior art is also lacking in examples of using said genus of polynucleotides (e.g., see Chen et al; see p. 742, col. 2, ¶ 1: the precise mechanism of function for Bet v1-1 is unknown).
Finally, said practitioner would turn to undue trial and error experimentation for using the genus of polynucleotides and polypeptides as claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
	Applicant traverses the rejection of the claims in light of the fact that the claims have been amended to include the limitation “at least 85% identical” (Applicant response dated 25 March 2021, p. 7, penultimate ¶).
	This argument is not found to be persuasive for the reasons as set forth above. Therefore, it is still determined that claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph for failing to comply with the scope of enablement requirement.

Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  	
Instant claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are broadly drawn to a composition comprising a first polynucleotide encoding a polypeptide comprising an amino acid sequence having as little as 85% sequence identity to SEQ ID NO: 29 or 900 and a second polynucleotide encoding a polypeptide comprising an amino acid sequence having as little as 85% sequence identity to SEQ ID NO: 779 or 901 and a third polynucleotide linking said first and second polynucleotides, a vector comprising said polynucleotides, a yeast host cell comprising said first polynucleotide or both said first and second polynucleotides, wherein said polynucleotides hybridize under at least moderately stringent hybridization conditions with SEQ ID NO: 6, 372, 384 or 902, and methods for modulating the expression, producing a seed-setting plant or reducing expression of a polynucleotide encoding a polypeptide comprising an amino acid sequence having as little as 85% sequence identity to SEQ ID NO: 29 or 900.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here the claims encompass a broad genus of polynucleotides and polypeptides. For example, a polynucleotide encoding a polypeptide with at least 85% identity to SEQ ID NO: 29 or 900 would have 24 and 27 amino acid substitutions relative to SEQ ID NO: 29 and 900, respectively. 
These polypeptides would encompass and 1924 and 1927 distinct protein variants, respectively. In the absence of describing where in the genus of these variants such modifications can be sustained, and the state of the art as discussed below, the skilled practitioner would not be of the opinion that Applicant possesses the compositions, cells and methods as claimed.
This is because the specification has failed to describe the critical domains or motifs that confer functional activity such that the skilled practitioner would be unable to predictably arrive at the compositions and vectors comprising the genus of polynucleotides as claimed.
This inadequate description is compounded by the state of the art: Chen et al describe that Betv-1 is a novel THS and member of PR10, that orthologs were found in P. setigerum and bracteatum, that is not likely associated with more divergent orthologs and did not show extensive amino acid sequence identity to other characterized proteins in the PR10 superfamily (see Abstract; p. 738, col. 2, last ¶; see also p. 740, col. 2, penultimate ¶).
Importantly, and similar to the instant specification, Chen et al fails to describe the structures that confer THS functional activity or any species of the genus of 
Thus, while the specification has describes that expressing polynucleotides encoding the amino acid sequences of SEQ ID NO: 29, 900 and 779 can increase thebaine levels, the specification has not describes that variants of said polynucleotides can be used to do the same.
Regarding claims 46 and 48, it is noted that the claim encompasses mutagenizing any gene that in turn can modulate expression of a polynucleotide encoding a polypeptide comprising the amino acid sequences of SEQ ID NO: 29 or 900. Namely, there is no nexus between the mutagenizing step and the modulated levels of the claimed polynucleotides.
Here, the specification has failed to describe which genes may be mutagenized and in turn would modulate the levels of the claimed polynucleotides.
Thus, based on the state of the art and the failure of the specification to describe a representative number of polynucleotides encoding polypeptides as broadly claimed, the skilled practitioner would not be of the opinion that Applicant possesses the composition, vectors, cells and methods as claimed.
Given the lack of written description in the specification with regard to the expansive genus of polynucleotides as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.



Response to Arguments
Applicant traverses the rejection of the claims in light of the fact that the claims have been amended to include the limitation “at least 85% identical” (Applicant response dated 25 March 2021, p. 7, last ¶).
This argument is not found to be persuasive for the reasons as set forth above. Therefore, it is still determined that claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are rejected under 35 U.S.C. 112(a), first paragraph for failing to comply with the written description requirement.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571) 272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662